DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are:  “processing means” (claims 1 and 25-26), “memory means” (claims 1 and 26), and “server means” (claim 15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
With respect to the “processing means”, the specification recites a user device comprising a “first processing unit 106” (Specification [P2:1-7]) and a server unit comprising “a second processing unit 120, for example a CPU” (Specification [P7:34-36]).  
With respect to the “memory means”, the specification states a user device comprising a “first memory unit 108” (Specification [P2:1-7]) and a server unit comprising “a second memory unit 122” (Specification [P7:34-36]).  The specification further states:
The first and/or second memory units 108,122 each comprise one or more data storage media, which may be of any type or form, and may comprise a combination of storage media. Such data storage media may comprise, but are not limited to, volatile and/or non-volatile memory, removable and/or non-removable media configured for storage of information, such as a hard drive, RAM, DRAM, ROM, Erasable Programmable Read Only Memory (EPROM), Electrically Erasable Programmable Read Only Memory (EEPROM), flash memory or other solid state memory, CD-ROM, DVD, or other optical storage, magnetic disk storage, magnetic tape or other magnetic storage devices, or any other medium which can be used to store information in an accessible manner. (Specification [P8:1-9])
Finally, with respect to the “server means”, the specification fails to recite “server means” but does recite a “server unit”.  “The server unit 104 comprises a second processing unit 120, for example a CPU, a second memory unit 122, a network interface 124, and input/output ports 126, all operatively connected by a system bus (not shown).” (Specification [P7:34-36]).  
The means-plus-function language is interpreted as recited, or their equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a virtual reality and an augmented reality environment" (P2:LL13-14) should read “a virtual reality environment and an augmented reality environment".  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  “Apparatus" (P5:26) should read “An apparatus".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-2, 5, 8-15, 16-18, 20-22, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “user actions” (P2:LL5 and 7).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “user actions” a second time makes it unclear whether the two instances of “user actions” refer to the same claim element or different claim elements.  Independent claims 26 and 27 recite similar language and are similarly rejected.  Dependent claims 2, 5, 8-12, 16-18, and 20-22
Claim 1 recites "the online environment" (P2:L10) and “the memory means” (P2:L15).  There is insufficient antecedent basis for these limitations in the claim.  Dependent claims 2, 5, 8-12, 16-18, and 20-22 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 1 recites “a memory” (P2:LL4-5) and “the memory means” (P2:L15).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Dependent claims 2, 5, 8-12, 16-18, and 20-22 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 8 recites “at least one intervention action” (P3:LL5-6).  Claim 1, upon which claim 8 depends, recites “at least one intervention action” (P2:L20).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “at least one intervention action” a second time makes it unclear whether the two instances of “at least one intervention action” refer to the same claim element or different claim elements.  Dependent claims 2, 5, 8-12, 16-18, and 20-22 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 8 recites “the determining” (P3:L7).  Claim 8, also recites “the determining if at least one intervention action is to be taken” (P3:LL5-6) and “determining a score” (P3:L6]).  It is unclear which of the determining steps “the determining” (P3:L7) refers to.  Dependent claims 9-12 and 16 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 8 recites “at least one intervention action” (P3:LL5-6) and “the intervention action” (P3:L8).  It is unclear whether “the intervention action” refers to one of the “at least one intervention action[s]” or is a different “intervention action”.  Dependent claims 9-12 and 16
Claim 12 recites “at least one value” (P3:LL24-25).  Claim 9, upon which claim 12 depends, recites “at least one value” (P3:LL11-12).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “at least one value” a second time makes it unclear whether the two instances of “at least one value” refer to the same claim element or different claim elements.  Independent claims 26 and 27 recite similar language and are similarly rejected.  Appropriate correction is required.
Claim 13 recites “The method” (P3:L28), “the determining” (P3:LL28-29), “the score” (P3:L29), “the second user” (P3:LL29-30), “the history based value” (P3:L30), and “the online environment” (P3:LL31-32).  There is insufficient antecedent basis for these limitations in the claim.  Dependent claims 14-15 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 15 recites “the first user” (P4:LL6-7), “the server means” (P4:L7), “the identifier” (P4:L8), “the rules” (P4:L10), and “the actions” (P4:L10).  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.
Claim 16 recites “an interaction action” (P4:L16).  Claim 8, upon which claim 16 depends, recites “at least one intervention action” (P3:LL5-6).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 depends on claim 7, which was cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Dependent claims 14-15 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 5, 8-15, 16-18, 20-22, and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite the instructions for (the abstract idea is underlined) a method comprising:
enabling configuring of at least one of a plurality of categories for rules stored in a memory, so that rules in the at least one category are applied to user actions, and enabling configuring of at least one other of the categories so that rules in the at least one other of the categories are not applied to user actions, wherein each of the rules is assigned to at least one of the categories, wherein there are fewer categories than rules
applying, at a processing means, for a first user, the rules in the at least one category to a user action in the online-environment to produce for each rule a respective result, where the rules in the at least one other category are not applied to the user action, and wherein the online environment is at least one of: a chatroom, a gaming environment, a virtual reality and an augmented reality environment;
wherein the rules, stored in the memory means, each relate to online user behavior in the online environment,
wherein each of the rules has a respective rule value associated with it and wherein at least some of the rule values are different; and
based on the results and the rule values associated with the applied rules, determining if at least one intervention action is to be taken against a second user.
The determination of subject matter eligibility under 35 USC 101, relies on the Mayo/Alice two-step analysis.  
In step 1 of the analysis, the claims are evaluated to determine whether they fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).  In the present case, claims 1-2, 5, 8-12, 16-18, and 20-22 are directed to a method (i.e., a process), claim 25 is directed to a non-transient computer readable medium (i.e., a machine), and claim 26 is directed to an apparatus (i.e., a machine).  The claims are, therefore directed to one of the four statutory categories.
Under prong 1 of step 2A, the examiner is directed to determine whether the claim recites a judicial exception.  The claims are compared to groupings of subject matter that have been found by courts as abstract ideas.  These groupings include 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations; 

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The present claims are directed to a method of monitoring user behavior and determining whether an intervention needs to take place due to the behavior.  These steps fall under the category of certain methods of organizing human activity.  Specifically, they are directed to the sub-category of managing personal behavior or relationships or interactions between people.  Accordingly, the claim recites an abstract idea.  
Under prong 2 of Step 2A, the examiner considers whether additional elements integrate the abstract idea into a practical application.  To do so, the examiner looks to the following exemplary considerations, looking at the elements individually and in combination:  
• an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
• an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (not considered relevant to the present claims); 
• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
• an additional element effects a transformation or reduction of a particular article to a different state or thing; and
• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The additional elements in the present claims are a memory, a processing means and a memory means.  The additional elements do no integrate the judicial exception into a practical application.  In particular, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  The additional elements do not implement a judicial exception with, or uses a judicial exception in 
Under step 2B, the examiner evaluates whether the additional elements amount to significantly more than the judicial exception itself.  The examiner considers if the additional elements:
• add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements a memory, a processing means, and a memory means are well-understood, routine, and conventional (Vagner, US 2015/0302482 A1, a general computer can include a memory, a processor, input/out components, and other components that are common for general computers, all of which are well known in the art [0099]).
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
As a result, the claims are not directed to patent eligible subject matter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 5, 8-9, 16-18, 21, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba et al., US 2005/0149317 A1 (hereinafter Baba).

Regarding Claim 1 (Currently Amended):  Baba discloses a method comprising:
enabling configuring of at least one of a plurality of categories for rules stored in a memory, so that rules in the at least one category are applied to user actions, and enabling configuring of at least one other of the categories so that rules in the at least one other of the categories are not applied to user actions, wherein each of the rules is assigned to at least one of the categories, wherein there are fewer categories than rules (Baba, triggers 310 and 312 are pre-requisite triggers for category 318, triggers 312 and 314 are pre-requisite triggers for category 320, and category 320 and trigger 316 are pre-requisite triggers for category 324 [0036] and [Fig. 3]; trigger 314 is not applied to category 318);
applying, at a processing means, for a first user, the rules in the at least one category to a user action in the online environment to produce for each rule a respective result (Baba, a predefined score is associated with each trigger; when a contained trigger is resolved as a hit, the scores of all contained triggers are used in resolving the containing trigger [0037] and [Fig. 
wherein the rules, stored in the memory means, each relate to online user behavior in the online environment (Baba, the LAS 110 may be configured to monitor email communications, chat, instant messaging (IM), point-to-point (P2P) communications, File Transfer Protocol (FTP) communications, and/or URL-based Web browser communications; in addition, communications monitored by the LAS 110 may be communications local to the intranet 112 and/or between any one of clients 114, 116, and 118 and the Internet 102, for example [0024]),
wherein each of the rules has a respective rule value associated with it and wherein at least some of the rule values are different (Baba, a predefined score is associated with each trigger; when a contained trigger is resolved as a hit, the scores of all contained triggers are used in resolving the containing trigger [0037]; FIG. 3 illustrates that a score may be modified in resolving a containing trigger; for example, if trigger 304 is resolved as a hit, then the score associated with trigger 304 is increased by 5, as illustrated by addition operator 308, in resolving trigger 310; the effect of addition operator 308 is to add increased importance to trigger 304 in 
based on the results and the rule values associated with the applied rules, determining if at least one intervention action is to be taken against a second user (Baba, in step 210, the system performs predetermined action(s) for each of the selected and/or custom categories that is resolved as a hit (also referred to herein as resolved-positive) [0033]).

Regarding Claim 2 (Original):  Baba further discloses wherein each rule value is independently configurable (Baba, if trigger 312 is a hit, its score is not modified in resolving category 318, but is increased by 10 in resolving category 320 [0039]).

Regarding Claim 5 (Currently Amended):  Baba further discloses determining the respective rule value associated with the rule by retrieving the rule value from a rule store in the memory in which each rule is associated with the respective value for that rule (Baba, a machine-readable medium having instructions stored thereon for execution by a processor, the instructions configured to perform a method comprising: ... ordering a plurality of pre-requisite triggers based on decreasing absolute value of a score associated with each of the plurality of pre-requisite triggers [Claim 28]).

Regarding Claim 8 (Currently Amended):  Baba further discloses wherein the determining if at least one intervention action is to be taken comprises determining a score based at least on the rule value associated with the applied rule for which a result of the determining indicated a breach of the rule (Baba, scoring, as used herein, refers to the underlying computations required in determining whether a category is a hit (e.g., whether or not the data source has been resolved to be within a particular category); scoring is then described as a complex aggregate behavior, where, for example, a category definition may include 

Regarding Claim 9 (Original):  Baba further discloses wherein the determining the score is also based on at least one value deriving at least in part from the first user (Baba, the LAS 110 may be configured to monitor email communications, chat, instant messaging (IM), point-to-point (P2P) communications, File Transfer Protocol (FTP) communications, and/or URL-based Web browser communications; in addition, communications monitored by the LAS 110 may be communications local to the intranet 112 and/or between any one of clients 114, 116, and 118 and the Internet 102, for example [0024]).

Regarding Claim 16 (Currently Amended):  Baba further discloses wherein the determining if an intervention action is to be taken comprises:
comparing the determined score against one or more threshold scores (Baba, threshold data 408 is a predetermined number that may be used to resolve a trigger [0044]); and 
determining whether the intervention action is to be taken in dependence on a result of the comparison (Baba, in step 210, the system performs predetermined action(s) for each of the selected and/or custom categories that is resolved as a hit (also referred to herein as resolved-positive) [0033]).

Regarding Claim 17 (Currently Amended):  Baba further discloses wherein the result of applying each rule indicates whether an objectionable action has occurred (Baba, if both 

Regarding Claim 18 (Currently Amended):  Baba further discloses wherein the applying the rule to the user action comprises inputting information pertaining to the user action into a classifier, and the result of the applying comprises an output of the classifier (Baba, step 206 may include collecting data from a data stream, a file system, database, or other data source; step 206 may further include, in combination with, or in the alternative to collecting data, partitioning the data into sessions, groups of sessions, or other logical group(s) for analysis [0031]).

Regarding Claim 21 (Currently Amended):  Baba further discloses wherein the user action is by the second user and the first user is subject to the user action (Baba, a parent may seek to protect their children from pornographic Web sites, and an employer may seek to prevent hate speech or other categories of communications within their private enterprise [0003]).

Regarding Claim 25 (Currently Amended):  Baba discloses a non-transient computer readable medium containing a computer program comprising program code which, when executed by a processing means, causes enabling configuring of at least one of a plurality of categories, so that rules in the at least one category are applied to user actions, and enabling configuring of at least one other of the categories so that rules in the at least one other of the categories are not applied to user actions, wherein each of the rules is assigned to at least one of the categories, wherein there are fewer categories than rules (Baba, triggers 310 and 312 are pre-requisite triggers for category 318, triggers 312 and 314 are pre-requisite triggers for 
applying, at a processing means, for a first user, the rules in the at least one of the categories to a user action in an online environment, to produce for each rule a respective result, each relating to online user behavior in the online environment (Baba, a predefined score is associated with each trigger; when a contained trigger is resolved as a hit, the scores of all contained triggers are used in resolving the containing trigger [0037] and [Fig. 3]), wherein each of the rules has a respective rule value associated with it and wherein at least some of the rule values are different (Baba, a predefined score is associated with each trigger; when a contained trigger is resolved as a hit, the scores of all contained triggers are used in resolving the containing trigger [0037]; FIG. 3 illustrates that a score may be modified in resolving a containing trigger; for example, if trigger 304 is resolved as a hit, then the score associated with trigger 304 is increased by 5, as illustrated by addition operator 308, in resolving trigger 310; the effect of addition operator 308 is to add increased importance to trigger 304 in resolving trigger 310; in the alternative, or in combination with addition operators, subtraction, multiplication, and/or division operators could be used to similar effect [0038]), and wherein the rules in the at least one other category are not applied to the user action (Baba, triggers 310 and 312 are pre-requisite triggers for category 318, triggers 312 and 314 are pre-requisite triggers for category 320, and category 320 and trigger 316 are pre-requisite triggers for category 324 [0036] and [Fig. 3]; trigger 314 is not applied to category 318); wherein the online environment is at least one of: a chatroom, a gaming environment, a virtual reality and an augmented reality environment (Baba, the LAS 110 may be configured to monitor email communications, chat, instant messaging (IM), point-to-point (P2P) communications, File Transfer Protocol (FTP) communications, and/or URL-based Web browser communications; in addition, communications monitored by the LAS 110 may be communications local to the intranet 112 and/or between any one of clients 114, 116, and 118 and the Internet 102, for example [0024]); and


Regarding Claim 26 (Currently Amended):  Baba discloses apparatus comprising processing means and memory means having a computer program code stored thereon, wherein the processing means, together with the memory means and the computer program code, are configured to:
enable configuring of at least one of a plurality of categories for rules, so that rules in the at least one category are applied to user actions, and enabling configuring at least one other of the categories so that rules in the at least one other of the categories are not applied to user actions, wherein each of the rules is assigned to at least one of the categories, wherein there are fewer categories than rules (Baba, triggers 310 and 312 are pre-requisite triggers for category 318, triggers 312 and 314 are pre-requisite triggers for category 320, and category 320 and trigger 316 are pre-requisite triggers for category 324 [0036] and [Fig. 3]; trigger 314 is not applied to category 318);
apply, at a processing means, for a first user, rules in the at least one of the categories to a user action in an on line_environment, to produce for each rule a respective result, stored in the memory means, each relating to online user behavior in the online environment (Baba, a predefined score is associated with each trigger; when a contained trigger is resolved as a hit, the scores of all contained triggers are used in resolving the containing trigger [0037] and [Fig. 3]), wherein each of the rules has a respective rule value associated with it and wherein at least some of the rule values are different (Baba, a predefined score is associated with each trigger; when a contained trigger is resolved as a hit, the scores of all contained triggers are used in resolving the containing trigger [0037]; FIG. 3 illustrates that a score may be modified in 
based on the results and the rule values associated with the applied rules, determine if at least one intervention action is to be taken against a second user (Baba, in step 210, the system performs predetermined action(s) for each of the selected and/or custom categories that is resolved as a hit (also referred to herein as resolved-positive) [0033]). 

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bobotek, US 2012/0028606 A1 (hereinafter Bobotek).

Regarding Claim 13 (Currently Amended):  Bobotek discloses wherein the determining the score is also based on a history based value based on historical data for the second user, wherein the history based value is based on one or more further results of applying one or more 

Regarding Claim 14 (Original):  Bobotek further teaches wherein the one or more further results are such that a process of determining if at least one intervention action was to be taken is performed (Bobotek, in response to the abuse report, the MADC 116 can evaluate the unique ID to overall-mobile-message ratio for the originating address from which the mobile message was sent (e.g., by sampling and evaluating mobile messages from the originating address over a desired period of time), historical information relating to the originating address [0117]).

Regarding Claim 15 (Currently Amended):  Bobotek further discloses wherein the determining the history based value comprises:
receiving an identifier of the second user at a server means from a user device of the first user, and/or determining an identifier of the second user at the server means (Bobotek, originating address; termination address [0012]);

applying one or more of the rules to the actions identified in the searching to generate the one or more further results (Bobotek, one or more predefined message abuse rules, comprising one or more mobile message classification rules, can be generated (e.g., generated by the MADC 116 or another desired component) or selected by a particular UE user (e.g., respective local or manual filters selected by respective UE users), in accordance with the predefined message abuse criteria, and applied to mobile messages by the MADC 116 to facilitate classifying a mobile message as abusive or not, and/or classifying the specific type of mobile message it is; identifying an automated abuse management action(s), if any, that is to be performed in response to an identification or a determination regarding a mobile message (e.g., identification or classification of a mobile message as abusive); blocking of mobile messages, or other abuse management action, such as more fully disclosed herein. For instance, the global or external message abuse rules (including those rules relating to filtering of mobile messages) desired by the wireless service provider can be applied by the MADC 116 with respect to mobile messaging in the core network 114 in general, and the MADC 116 and/or a particular UE (e.g., .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 10, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Garbow et al., US 2009/0174702 A1 (hereinafter Garbow).

Regarding Claim 10 (Original):  Baba discloses the invention as recited above.  Baba fails to explicitly disclose wherein the at least one user value deriving at least in part from the first user comprises a value indicative of a sensitivity level configured by the user.
Garbow teaches wherein the at least one user value deriving at least in part from the first user comprises a value indicative of a sensitivity level configured by the user (Garbow, the child monitor 105 may be further configured to analyze indications of inappropriate interactions in order to determine a level of severity for the interaction; that is, to determine the degree of potential harm to the child resulting from the interaction, ranging from harmless (e.g., talking to a friend, making a legitimate purchase, etc.) to harmful (e.g., bullying, fraud, abuse by a sexual predator, etc.); as used herein, potential harm may include at least physical, psychological or financial harm; the determination of the level of severity may be based on the level of stress or discomfort detected with the stress detection devices 170, according to one embodiment; that is, detecting a higher level of discomfort may correspond to determining a greater level of severity; the determination of the level of severity may also be based on characteristics of communications in the interaction, for example the nature of the interaction, key words used in any communications, any history of past interactions, and the like; additionally, the level of severity may reflect whether the other user is someone who is trusted by the child [0031]).
Baba discloses a method for monitoring data communications associated with one or more clients (Baba [0024]).  A linguistic scoring methodology is performed on the monitored data source (Baba [0019]).  Scoring is then described as a complex aggregate behavior, where, 
In related art, Garbow teaches techniques for protecting a child user from inappropriate interactions within an immersive virtual environment (Garbow [Abstract]).  The inappropriate interactions may be detected by examining characteristics of the interactions between a child and another user (e.g., communications, transactions, etc.), by monitoring physical signs of stress in the child (e.g., based on facial gestures, heart rate, etc.), or by receiving software commands given by the child to signal discomfort in a particular situation (Garbow [Abstract]).  Garbow analyzes indications of inappropriate interactions in order to determine a level of severity for the interaction (Garbow [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the linguistic scoring methodology as disclosed by Baba with the techniques for determining level of severity as taught by Garbow in order to allow for a more nuanced identification of interactions between individuals.

Regarding Claim 20 (Currently Amended):  Baba discloses the invention as recited above.  Baba fails to explicitly disclose wherein the user action is one of: stalking, touching, a rude gesture, gift giving.
Garbow teaches wherein the user action is one of: stalking, touching, a rude gesture, gift giving (Garbow, the child monitor 105 may be configured to detect actions directed at the child's avatar which may be abusive, such as an attack by another avatar, rude gestures by another avatar, stalking, etc.; further, the child monitor 105 may be configured to detect other actions that are allowed in the virtual world, but which may be inappropriate for a child, for example business/financial transactions between avatars, virtual sex, sending/receiving gifts, and the like [0004]).

In related art, Garbow teaches techniques for protecting a child user from inappropriate interactions within an immersive virtual environment (Garbow [Abstract]).  The inappropriate interactions may be detected by examining characteristics of the interactions between a child and another user (e.g., communications, transactions, etc.), by monitoring physical signs of stress in the child (e.g., based on facial gestures, heart rate, etc.), or by receiving software commands given by the child to signal discomfort in a particular situation (Garbow [Abstract]).  Garbow may be configured to detect actions directed at the child's avatar which may be abusive, such as an attack by another avatar, rude gestures by another avatar, stalking (Garbow [0004]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the linguistic scoring methodology as disclosed by Baba with the detection of actions directed at the child's avatar which may be abusive, such as an attack by another avatar, rude gestures by another avatar, stalking as taught by Garbow in order to more accurately identify inappropriate behavior.

Regarding Claim 22 (Currently Amended):  Baba discloses the invention as recited above.  Baba fails to explicitly disclose wherein the user action is by the first user in response to a prior action by the second user.
Garbow teaches wherein the user action is by the first user in response to a prior action by the second user (Garbow, the determination of the level of severity may also be based on 
Baba discloses a method for monitoring data communications associated with one or more clients (Baba [0024]).  A linguistic scoring methodology is performed on the monitored data source (Baba [0019]).  Scoring is then described as a complex aggregate behavior, where, for example, a category definition may include multiple pre-requisite triggers (Baba [0019]).  Predetermined actions are performed for each category that is resolved as a hit (Baba [0033]).  
In related art, Garbow teaches techniques for protecting a child user from inappropriate interactions within an immersive virtual environment (Garbow [Abstract]).  Garbow teaches where the determination of the level of severity may also be based on characteristics of communications in the interaction, for example the nature of the interaction, key words used in any communications, any history of past interactions (Garbow [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the linguistic scoring methodology as disclosed by Baba with the determination of the level of severity is based on any history of past interactions as taught by Garbow in order to more accurately identify inappropriate behavior.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Kaleta et al., US 2015/0343313 A1 (hereinafter Kaleta).

Regarding Claim 11 (Currently Amended):  Baba discloses the invention as recited above.  Baba fails to explicitly disclose: 
causing a question to be posed to the first user;
receiving a response from the first user;
determining a value based on the response, wherein the at least one value deriving at least in part from the first user comprises the value based on the response.

causing a question to be posed to the first user (Kaleta, finally in the screen 826 of FIG. 4E, confirmation of the complaint filing is provided [0031]; "Do you want file this complaint?");
receiving a response from the first user (Kaleta, finally in the screen 826 of FIG. 4E, confirmation of the complaint filing is provided [0031]; "File Complaint");
determining a value based on the response, wherein the at least one value deriving at least in part from the first user comprises the value based on the response (Kaleta, it has been shown to be helpful to assess the complainer's ability to accurately report unacceptable conduct (referred to herein as the “enforcement accuracy” of the complainer) as well as the likelihood that the complainant actually engaged in unacceptable conduct (“referred to herein as the “enforcement risk” of the complainant); the combination of a given user's enforcement accuracy and enforcement risk is referred to herein as the user's enforcement reputation; as explained below, an enforcement accuracy score may be assigned to reflect a user's enforcement accuracy and an enforcement risk score may be assigned to reflect a user's enforcement risk; these two scores, which respectively represent the user's “quality” as a complainer and as a target of a complaint, collectively define the user's enforcement reputation score [0034]).
Baba discloses a method for monitoring data communications associated with one or more clients (Baba [0024]).  A linguistic scoring methodology is performed on the monitored data source (Baba [0019]).  Scoring is then described as a complex aggregate behavior, where, for example, a category definition may include multiple pre-requisite triggers (Baba [0019]).  Predetermined actions are performed for each category that is resolved as a hit (Baba [0033]).  
In related art, Kaleta teaches a method of determining an enforcement reputation of a first user of a multi-player computer-based game includes collecting values for a plurality of parameters each indicative of a first user's ability to report unacceptable conduct of other users who have participated in one or more game sessions with the first user and indicative of a likelihood that the first user has participated in unacceptable conduct (Kaleta [Abstract]).  Kaleta 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the linguistic scoring methodology as disclosed by Baba with the evaluation of the complaint filed by the complainer as taught by Kaleta to receive input from the complainer.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Bobotek.

Regarding Claim 12 (Currently Amended):  Baba discloses the invention as recited above.  Baba fails to explicitly disclose wherein at least one value deriving at least in part from the first user comprises a relationship value based on past actions by the first user to the second user and/or the second user to the first user.
Bobotek teaches wherein at least one value deriving at least in part from the first user comprises a relationship value based on past actions by the first user to the second user and/or the second user to the first user (Bobotek, in response to the abuse report, the MADC 116 can evaluate the unique ID to overall-mobile-message ratio for the originating address from which the mobile message was sent (e.g., by sampling and evaluating mobile messages from the originating address over a desired period of time), historical information relating to the originating address [0117]).
Baba discloses a method for monitoring data communications associated with one or more clients (Baba [0024]).  A linguistic scoring methodology is performed on the monitored data source (Baba [0019]).  Scoring is then described as a complex aggregate behavior, where, for example, a category definition may include multiple pre-requisite triggers (Baba [0019]).  Predetermined actions are performed for each category that is resolved as a hit (Baba [0033]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the linguistic scoring methodology as disclosed by Baba with the use of historical information in the determination of abusive mobile messages of abusive mobile communication device users as taught by Bobotek in order to more accurately identify users with a history of abusive behavior.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/WERNER G GARNER/            Primary Examiner, Art Unit 3715